EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Otto Steinbusch on 5/6/2022.

The application has been amended as follows: 
Claims 9-12 and 17 were canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art being Bishop (US 5,129,759), Michels (“Artificial coalification: comparison of confined pyrolysis and hydrous pyrolysis”), and Marshall (US 2009/0206697).  
US 5,129,759 A to Bishop (hereinafter Bishop) teaches a system, the system comprising: a semisubmersible platform configured to be moored at a body of water (Figure 1, 20; and Abstract, An offshore platform is located above the caverns and includes a flow line to a single point mooring for connection to a supertanker. A well extends from the platform into the underground salt caverns for the flow of hydrocarbons; and col 3 ln 22-32, Referring initially to FIGS. 1 and 2... An offshore platform 20 is installed on ocean floor 18 and located above underground caverns 10-17. A single point mooring 22 is located adjacent offshore platform 20 to accommodate an ultra-large crude carrier or super tanker 24); a transfer sub-system configured to transfer the organic material from the semisubmersible platform; disposed below the semisubmersible platform and at least 200 meter below a surface of the body of water (Figure 1, 24 and 20 and 36; and col 3 ln 22-32, Referring initially to FIGS. 1 and 2... An offshore platform 20 is installed on ocean floor 18 and located above underground caverns 10-17. A single point mooring 22 is located adjacent offshore platform 20 to accommodate an ultra-large crude carrier or super tanker 24; and col 2 ln 39-51, As hydrocarbons are off-loaded from the super tanker, a portion of the hydrocarbon stream is directed to the shore pipeline with the remainder being directed to the hydrocarbon pipelines into the underground caverns... Thus, the underground cavern may be used as surge storage for off-loading supertankers or as long-term storage for hydrocarbons from any source; and col 4 ln 1-5, The surge flow from the off-loading of supertanker 24 is directed to one or more of the underground caverns 10-17 such as through a well flow line 36 which extends from the surface 30 of offshore platform 20 down into underground cavern 10; and col 6 ln 52-55, The actual depth of the cavern roof depends on the geometry of the selected salt dome, but a desirable position would be between 1,500 and 3,000 feet below the sea floor 18; Note that the hydrocarbons may be interpreted as the organic material, which may be transferred from the drill ship 20/24 into the subsea cavern 10, via line/borehole vent 36. Since the roof of the cavern 10 may be between 1,500 and 3,000 feet below the sea floor, and 1500 feet is equivalent to 1500/3.28 or about 457 meters, then the hydrocarbon organic material is transferred to a depth of at least 200 meters below the surface of the body of water), but does not teach a system configured to coalify organic material using hydro pyrolysis powered by one or more hydrothermal borehole vents, the system comprising: a hydrothermal oven; the hydrothermal oven disposed below the semisubmersible platform; wherein the hydrothermal oven includes a bottom grate at the bottom and a funnel disposed below the bottom grate that connects to a down pipe, wherein the hydrothermal oven is configured to coalify the organic material in the hydrothermal oven through hydro pyrolysis using at least one of (i) hot water, (ii) steam, and (iii) supercritical water, wherein the coalified organic material seeps through the bottom grate into the funnel, and subsequently down and through the downpipe; and one or more pipes configured to provide the at least one of (i) hot water, (ii) steam, and (iii) supercritical water from the one or more hydrothermal borehole vents to the hydrothermal oven.  
The article "Artificial coalification: comparison of confined pyrolysis and hydrous pyrolysis" by Michels et al. (hereinafter Michels) does teach a system configured to coalify organic material using hydro pyrolysis, also known as hydrous pyrolysis, in an oven, wherein the oven comprises at least one of (iii) supercritical water which coalifies the organic material through using hydro pyrolysis (Abstract, Two artificial coalification series were obtained by pyrolysing an immature coal in hydrous and confined systems. The solid residues as well as extractable liquid hydrocarbons were analysed. Both pyrolysis systems yield similar results that are generally consistent with data from natural coalification series. However, the amounts of total soluble organic matter are greater in artificial maturation than in natural maturation; and pg 1691 col 2 para 3, The coal selected for study was a homogeneous vitrinite-rich core sample; and pg 1692 col 1 para 2, Hydrous pyrolysis... Samples... of coal fragments... were charged with high-purity water into... stainless steel autoclaves... The autoclaves were isothermally heated in an oven at 280, 330,350 or 370 deg C for 72 h. The internal temperature was monitored by a mercury thermometer placed near the autoclaves. The experiment at 370 deg C was conducted in supercritical water... After heating, the autoclaves were opened and the free-floating oil was collected with a pipette. The rock sample was then washed... The washed coal was then ground and extracted in hot chloroform for 45 min to recover the bitumen fraction. The total yield... expelled + bitumen... was termed total soluble organic matter).  
US 2009/0206697 A1 to Marshall et al. (hereinafter Marshall) does teach a system for collecting thermal energy from hot ocean water via a hydrothermal borehole vent, wherein the thermal energy may be used to power a hydrothermal power plant defining a hydrothermal oven, comprising a funnel, and one or more pipes configured to provide the at least one of (i) hot water from the one or more hydrothermal borehole vents to the hydrothermal oven (Figure 1, 12 and 14 and 16 and 18 and 20; and Abstract, A system and method for generating, transmitting and receiving power includes providing a source of non-optical power, such as thermal energy, which is converted into electricity; and para [0005], The systems and methods of the present invention are particularly adapted for use in association with a system that recovers superheated fluids from deep-ocean hydrothermal vents, and then uses the superheated fluids as a thermal energy source for generating electrical or optical energy; and para [0028], Such a system 10 is illustrated in FIG. 1. Fluid 12 superheated by the magma is ejected into the ocean and typically its heat energy is then quickly dissipated into the frigid seawater and moved away by ocean currents... However, the Marshall system discloses the use of a conically-shaped framework 14 containing a large funnel 16 connected to insulated pipe sections 18. The heated ocean water 12 travels up through the pipe 18 to a hydrothermal power plant 20, where power, such as in the form of electricity, is generated; Note that the funnel 16 and pipe 18 may be interpreted as forming hydrothermal borehole vent, wherein a borehole is any subterranean shaft, and a vent is any opening for passing fluid therethrough. The housing of the hydrothermal power plant 20 may be interpreted as a hydrothermal oven, since it receives heated ocean water 12, and the heated ocean water 12 may be interpreted as hot water).
As to claim 1, the prior art of record fails to show or suggest  the system configured to coalify organic material using hydro pyrolysis powered by one or more hydrothermal borehole vents as specifically recited. The closest prior art being Bishop (US 5,129,759), Michels (“Artificial coalification: comparison of confined pyrolysis and hydrous pyrolysis”), and Marshall (US 2009/0206697).  However, there is no motivation to combine the various elements of Bishop, Michels, and Marshall references, specifically to provide system configured to coalify organic material using hydro pyrolysis powered by one or more hydrothermal borehole vents, the system comprising: a semisubmersible platform configured to be moored at a body of water; a transfer sub-system configured to transfer the organic material from the semisubmersible platform into a hydrothermal oven; the hydrothermal oven disposed below the semisubmersible platform and at least 200 meter below a surface of the body of water, wherein the hydrothermal oven includes a bottom grate at the bottom and a funnel disposed below the bottom grate that connects to a down pipe, wherein the hydrothermal oven is configured to coalify the organic material in the hydrothermal oven through hydro pyrolysis using at least one of (i) hot water, (ii) steam, and (iii) supercritical water, wherein the coalified organic material seeps through the bottom grate into the funnel, and subsequently down and through the downpipe; and one or more pipes configured to provide the at least one of (i) hot water, (ii) steam, and (iii) supercritical water from the one or more hydrothermal borehole vents to the hydrothermal oven.
As to claim 13, the prior art of record fails to show or suggest the method to coalify organic material using hydro pyrolysis powered by one or more hydrothermal borehole vents as specifically recited. The closest prior art being Bishop (US 5,129,759), Michels (“Artificial coalification: comparison of confined pyrolysis and hydrous pyrolysis”), and Marshall (US 2009/0206697).   However, there is no motivation to combine the various elements of Bishop, Michels, and Marshall references, specifically to provide a method to coalify organic material using hydro pyrolysis powered by one or more hydrothermal borehole vents, the method comprising: drilling the one or more hydrothermal borehole vents in a floor of a body of water; delivering the organic material to a location on a surface of the body of water, wherein the location is above and/or near the one or more hydrothermal borehole vents; and transferring the organic material towards the one or more hydrothermal borehole vents such that at least one of (i) hot water, (ii) steam, and (iii) supercritical water provided by the one or more hydrothermal borehole vents coalifies the organic material through using hydro pyrolysis, wherein the at least one of (i) hot water, (ii) steam, and (iii) supercritical water has a temperature of at least 200 deg C.  
As to claim 20, the prior art of record fails to show or suggest the system configured to coalify organic material using hydro pyrolysis powered by hydrothermal borehole vents as specifically recited.  The closest prior art being Bishop (US 5,129,759), Michels (“Artificial coalification: comparison of confined pyrolysis and hydrous pyrolysis”), and Marshall (US 2009/0206697).  However, there is no motivation to combine the various elements of Bishop, Michels, and Marshall references, specifically to provide a system configured to coalify organic material using hydro pyrolysis powered by hydrothermal borehole vents, the system comprising: a drill ship configured to carry a drill; the drill, wherein the drill includes a drill shaft and a drill bit; a transfer sub-system configured to transfer the organic material from the drill ship, through the drill shaft, into a hydrothermal borehole vent such that the organic material coalifies through hydro pyrolysis powered by the hydrothermal borehole vent.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678